United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-1035
                                     ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Pedro C. Baldovinos,                  *
                                      *      [UNPUBLISHED]
            Defendant-Appellant.      *
                                 ___________

                              Submitted: October 18, 2004
                                 Filed: October 29, 2004
                                  ___________

Before COLLOTON, LAY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Pedro Baldovinos pled guilty to one count of conspiracy to distribute cocaine
in violation of 21 U.S.C. §§ 841(a)(1)1 and 846.2 He absconded while free on bond


      1
        “Except as authorized by this subchapter, it shall be unlawful for any person
knowingly or intentionally . . . to manufacture, distribute, or dispense, or possess with
intent to manufacture, distribute, or dispense, a controlled substance . . . .” 21 U.S.C.
§ 841(a)(1).
      2
      “Any person who attempts or conspires to commit any offense defined in this
subchapter shall be subject to the same penalties as those prescribed for the offense,
the commission of which was the object of the attempt or conspiracy.” 21
awaiting sentencing. A warrant was issued for his arrest and authorities ultimately
arrested him some eleven months later at his Missouri home. The district court3
sentenced Baldovinos to 140 months after imposing a sentencing enhancement for
obstruction of justice, and declining to grant a sentencing reduction for acceptance
of responsibility. He now appeals his sentence. We find no clear error. We affirm.

       On appeal, the sentencing court’s interpretation of the Sentencing Guidelines
is a question of law subject to de novo review, while its factual determinations are
subject to review for clear error. United States v. Auginash, 266 F.3d 781, 785 (8th
Cir. 2001). The sentencing judge’s determination that Baldovinos accepted
responsibility is a finding of fact reviewed only for clear error. United States v.
Ervasti, 201 F.3d 1029, 1043 (8th Cir. 2000). Because the sentencing court is in a
unique position to evaluate the defendant’s acceptance of responsibility, its
determination of acceptance “is entitled to great deference on review.” U.S.S.G.
§ 3E1.1, cmt. n.5 (2003).4

       The Sentencing Guidelines require the sentencing judge to impose an
enhancement of two levels where the defendant has obstructed or impeded justice.
See U.S.S.G. § 3C1.1. Likewise, the Sentencing Guidelines require the sentencing
judge to reduce the offense level by three levels in circumstances where the defendant
clearly accepts responsibility for his crimes and enters a timely guilty plea that


U.S.C. § 846.
      3
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
      4
       “Commentary in the guidelines manual that interprets or explains a guideline
is authoritative unless it violates the Constitution or a federal statute, or is
inconsistent with, or a plainly erroneous reading of, that guideline.” United States v.
Honken, 184 F.3d 961, 968 n.5 (8th Cir. 1999) (citing Stinson v. United States, 508
U.S. 36, 38 (1993)).

                                         -2-
relieves the government of the burden of preparing for trial. See U.S.S.G.
§ 3E1.1(b)(2). Conduct resulting in an enhancement for obstructing or impeding
justice “ordinarily indicates that the defendant has not accepted responsibility for his
criminal conduct.” U.S.S.G. § 3E1.1, cmt. n.4.

       Baldovinos argues that the sentencing judge erred by not exercising discretion
to allow him a reduction for his timely guilty plea despite his subsequent flight to
avoid incarceration. We disagree. While the Sentencing Guidelines allow the
sentencing judge to grant a reduction for acceptance notwithstanding flight, the
Sentencing Guidelines specifically state that such a reduction is appropriate only in
“extraordinary circumstances.” U.S.S.G. § 3E1.1, cmt. n.4. The sentencing judge
appropriately concluded that no such extraordinary circumstances were present in
Baldovinos’ case. While it appears that Baldovinos accepted responsibility for his
criminal conduct by pleading guilty, his subsequent flight indicates that he actually
sought to avoid responsibility by avoiding prison. Likewise, the nature of
Baldovinos’ obstructive conduct was significant: he absconded while on bond,
delayed his sentencing, and caused the authorities to locate him and to arrest him.
Moreover, this conduct was not an isolated incident early in the investigation, but a
sustained, eleven-month flight from justice which was not voluntarily terminated by
Baldovinos. Under these facts, it cannot be said that the sentencing judge’s refusal
to grant a reduction for acceptance of responsibility was clearly erroneous.

      The sentence imposed by the district court is affirmed.5
                     ______________________________



      5
       The mandate in this case is stayed pending the Supreme Court’s resolution of
United States v. Booker, 375 F.3d 508 (7th Cir. 2004), cert. granted, ___ U.S. ___,
2004 WL 1713654 (Aug. 2, 2004), and United States v. Fanfan, Docket 03-47-P-H
(D. Me. June 28, 2004), cert. granted, ___ U.S. ___, 2004 WL 1713655 (August 2,
2004).

                                          -3-